IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Dependency of
                                                     No. 81023-5-I
 J.B.,
                                                     DIVISION ONE
                              Minor Child.
                                                     UNPUBLISHED OPINION
 STATE OF WASHINGTON,
 DEPARTMENT OF CHILDREN,
 YOUTH, AND FAMILIES,

                               Respondent,

         v.

 STEPHANIE BAIRD,

                               Appellant.


         LEACH, J. — Stephanie Baird appeals an order terminating her parental rights to

J.B. She challenges the court’s findings that the Department of Children, Youth, and

Families (Department) offered her all reasonable and necessary services and that

termination is in J.B.’s best interests. Because substantial evidence supports these

findings, we affirm.

                                                FACTS

         Stephanie Baird is the mother of J.B. who was born in October 2009.1 On January

12, 2018, the Department filed a dependency petition and the court authorized the




         1
              J.B.’s father has relinquished his parental rights and is not a party to this appeal.
 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81023-5-I/2


Department to take J.B. into custody based on allegations of Baird using drugs and

allowing inappropriate people around the child. Except for a trial return home period from

August 28 to October 2, 2018, J.B. never returned to Baird’s care.

         The court entered a contested order of dependency for J.B. on May 10, 2018. The

court’s dispositional order required Baird to engage in a number of services to remedy

her parental deficiencies. These included completion of a release of information for the

social worker to contact a drug and alcohol provider, completing an updated drug and

alcohol evaluation if deemed necessary by the social worker after speaking with Baird’s

current providers, random urinalysis tests (UAs), a mental health evaluation, parenting

coach for age appropriate parenting education, if available, and follow all

recommendations of evaluators and service providers.         The order provided Baird a

schedule for supervised visits, and among other things, required her to submit monthly

documentation of participation in services to the Department and to maintain a safe,

stable, and drug, alcohol, and violence free living environment suitable for the care of a

child.

         On August 29, 2018, the court found a reason for removal of J.B. from Baird no

longer existed. Over the Department’s objections, the court returned J.B. to Baird for a

trial return home.

         On September 11, 2018, after J.B.’s return home, the Department social worker,

Calista Currie, referred Baird to a parenting instruction program called Triple P. Baird did

not begin Triple P at that time because J.B. was once again removed from her care about

three weeks later.




                                             2
No. 81023-5-I/3


       On September 28, 2018, the Snohomish County Regional Drug Task Force served

a search warrant and raided Baird’s residence. They breached her apartment door about

10 minutes after J.B. had gotten on a bus for school. Baird was inside the apartment with

her boyfriend.    In their search, the task force discovered two firearms, a box of

ammunition, about 48 grams of methamphetamine, 28 to 30 grams of heroin, 55 Xanax

pills, other drug paraphernalia, and about $4,000 in cash. One of the firearms was loaded

and located in a holster on the floor of the closet for the bedroom where J.B. slept.

       After learning about the raid, the boyfriend’s presence, and Baird testing positive

for methamphetamine around that time, the Department removed J.B. from Baird’s care

on October 2, 2018. Later the same month, the court ordered J.B. remain out of Baird’s

care because of methamphetamine found in the home and an unsafe living environment.

       At a review hearing on November 27, 2018, the court ordered J.B. remain in out-

of-home care and determined that Baird was partially compliant in completing ordered

services. The court ordered that Baird complete the same services set forth in the

dispositional order, modified the visitation schedule, and appointed a court appointed

special advocate (CASA) for J.B.

       On January 23, 2019, the Department referred Baird to Triple P for a second time.

Amanda Farmer, the Triple P service provider, met with Baird three to four times between

early March 2019 and the end of April 2019. Farmer, however, “returned the referral”

because Baird was not routinely visiting J.B., had too many “no-shows,” and failed to

communicate with the provider. Farmer agreed to accept another referral so long as Baird

was able to maintain 30 days of consistent visits.




                                            3
No. 81023-5-I/4


         On August 7, 2019, Currie contacted Baird, congratulated Baird on maintaining

visitation and said, “I have resent tour [sic] Triple P referral,” to which Baird inquired about

alternative programs. About two weeks later, Currie and Baird’s counsel exchanged

communications about the status of the Triple P referral. As an alternative, Baird’s

counsel said, “I talked with [Baird] about Love and Logic . . . she is worried about a delay

in getting Triple P going and/or the relative placement disrupting visitation again and the

parenting class stopping again. She was to get started in the parenting program and get

it done.” Ultimately, Baird agreed to proceed with Triple P.

         Farmer and Baird met twice in September 2019 to complete the Triple P program.

Farmer “dropped” the referral again because of Baird’s inconsistent visits with J.B. and

Baird’s continued missed appointments. When Farmer advised Baird that she was

dropping the referral, Baird attempted to bribe Farmer by offering “some hundreds” to

keep the referral open. Farmer declined the offer and was unwilling to work with Baird

again.

         Baird struggled with her substance abuse issues and failed to make any progress

in her parenting training programs throughout the dependency.                This caused the

Department to petition for termination.       The three day termination trial occurred in

November 2019. The court heard testimony from nine witnesses and considered 64

admitted exhibits. On December 6, 2019, the court announced its ruling terminating the

parent-child relationship.   On January 13, 2020, the court entered extensive written

findings of fact including the following contested ones.

         2.65   Services ordered under RCW 13.34.136 have been expressly and
                understandably offered or provided, and all necessary services
                reasonably available, capable of correcting the parents’ parental



                                               4
No. 81023-5-I/5


             deficiencies within the foreseeable future, have been expressly and
             understandably offered or provided to the parents.

      2.66   The mother’s parenting deficiencies include mental health issues,
             substance abuse issues, and lack of parenting skills.
      ...

      2.71   The mother has been provided either through her own arrangement
             or Departmental referral, with all necessary services reasonable
             available [sic], capable of correcting parental deficiencies within the
             foreseeable future. These include: substance abuse assessment
             and recommendations for treatment, random UAs, parenting
             coach/age appropriate parenting education by way of the Triple P
             program, and to follow all the recommendations of evaluators and
             service providers.
      ...

      2.79   The Department did not provide that class because, at the time it was
             brought up, the mother was going to participate in Triple P and she
             agreed to that service.

      2.80   No evidence was presented from which the court could find that the
             Love and Logic class would have been better or would have been
             more effective at addressing parental deficiencies than the Triple P
             program, which was offered three times.

      2.81   It is largely due to the mother’s actions that she did not engage in the
             Triple P program. Certainly the first time it did not happen, which
             would have been the ideal setting with the child in the mother’s care.
      ...

      2.97   The mother is currently unfit to parent.
      ...

      2.99   The mother is not fit at this time to provide a safe, stable, permanent
             home for [J.B.].

      2.100 It is in the best interest of the child that all of the parental rights of the
            mother be terminated under RCW 13.34.180 and .190.

      2.101 Based on the record as a whole, considering the testimony regarding
            his prospects for integration into a stable and permanent home,
            [J.B.’s] need for stability and routine, as testified to by the parenting
            class provider, that was very important to him, the testimony about
            his ADHD, and the continuing instability occasioned by continuing
            the parent-child relationship with no prospect of return in the

                                               5
No. 81023-5-I/6


               foreseeable future, it is in [J.B.’s] best interests that the mother’s
               parental rights be terminated.
       ...

       2.110 While there are some concerns regarding the child’s previous
             placement and visit supervisors, they do not overcome the fact that
             the mother has not made progress.
       ...

       2.112 While the mother is making some progress in treatment, it is not
             substantial progress given that she has had two years to deal with
             this. She seems to be in much the same place she was when the
             dependency started.

       Baird appeals.

                                  STANDARD OF REVIEW

       To terminate parental rights, the Department must first prove the six elements set

forth in RCW 13.34.180(1) by clear, cogent, and convincing evidence.2 If the Department

meets this burden, the trial court must then find by a preponderance of the evidence that

termination is in the child’s best interests. 3

       If substantial evidence4 supports the trial court’s findings, we must affirm the

termination order. 5 On review, we defer to the trier of fact on issues of conflicting

testimony, credibility of the witnesses, and the weight or persuasiveness of the evidence. 6

We accept unchallenged findings of fact as true on appeal.7 This deference is particularly

important in proceedings affecting the parent and child relationship because of “the trial




       2
        RCW 13.34.190(1)(a)(i); In re Welfare of M.R.H., 145 Wash. App. 10, 24, 188 P.3d
510 (2008).
      3
        RCW 13.34.190(1)(b); In re Welfare of A.B., 168 Wash. 2d 908, 911, 232 P.3d 1104
(2010).
      4
        In re Welfare of T.B., 150 Wash. App. 599, 607, 209 P.3d 497 (2009).
      5
        In re Dependency of T.R., 108 Wash. App. 149, 161, 29 P.3d 1275 (2001).
      6
        State v. Killingsworth, 166 Wash. App. 283, 287, 269 P.3d 1064 (2012).
      7
        In re Dependency of J.M.R., 160 Wash. App. 929, 939, 249 P.3d 193 (2011).
                                                  6
No. 81023-5-I/7


judge’s advantage in having the witnesses before him or her.” 8 Whether a termination

order satisfies statutory requirements is a question of law we review de novo.9

                                        ANALYSIS

       Baird raises two issues for our review, one concerning the provision of necessary

services and the other regarding the child’s best interests.

Necessary Services

       First, Baird argues the Department did not satisfy RCW 13.34.180(1)(d) because

the Triple P program was inadequate and ultimately cancelled due to the interference and

malfeasance of visitation supervisors. But, the record does not support this argument.

       To terminate parental rights, the Department must prove it offered “all necessary

services, reasonably available, capable of correcting the parental deficiencies with the

foreseeable future.”10 A service is “necessary” if it is “needed to address a condition that

precludes reunification of the parent and child.” 11 When a parent has unique needs, the

Department must offer services tailored to meet those unique needs.12 But, a trial court

may find the Department offered all reasonable services where “the record establishes

that the offer of services would be futile.”13 The provision of services is futile where a

parent is unwilling or unable to participate in a reasonably available service that has been

offered or provided.14




       8
         In re Welfare of A.W., 182 Wash. 2d 689, 711, 344 P.3d 1186 (2015).
       9
         In re Dependency of K.N.J., 171 Wash. 2d 568, 574, 257 P.3d 522 (2011).
       10
          RCW 13.34.180(1)(d).
       11
          In re Dependency of A.M.M., 182 Wash. App. 776, 793, 332 P.3d 500 (2014).
       12
          In re Welfare of Hall, 99 Wash. 2d 842, 850, 664 P.2d 1245 (1983).
       13
          In re Welfare of M.R.H., 145 Wash. App. 10, 25, 188 P.3d 510 (2008).
       14
          In re Matter of K.M.M., 186 Wash. 2d 466, 483, 379 P.3d 75 (2016).
                                             7
No. 81023-5-I/8


       Here, the crux of Baird’s argument is that she could not complete Triple P solely

due to the interference of J.B.’s placement provider and visit supervisors. She claims the

Department was aware of these obstacles and failed to offer her an alternative parenting

instruction program called “Love and Logic.” But, she misconstrues the record.

       First, Baird received three referrals to Triple P and failed to complete the program

at any time. As a consequence of the September 2018 drug raid of her apartment and

removal of J.B. from her custody, Baird was unable to engage in Triple P in the first

referral. At her second chance to participate in the program in spring 2019, Baird was not

at home when the service provider appeared for scheduled appointments, and Baird did

not notify the provider that she would not be home.          Baird also failed at her third

opportunity for completing Triple P by failing to appear at scheduled appointments with

the service provider, and again by failing to notify the provider in advance of her absence.

Baird’s behavior prevented her from benefiting from this service.

       Second, Baird does not point to anything in the record that supports her claim that

the Love and Logic parenting class would have corrected her parental deficiencies within

J.B.’s foreseeable future or that the program was even available at the time. In sum,

substantial evidence supports the court’s finding that the Department satisfied

RCW 13.34.180(1)(d) by referring Baird to Triple P multiple times.

Best Interests of the Child

       Baird also argues substantial evidence does not support the court’s finding that

termination is in J.B.’s best interest. We disagree.

       The “dominant consideration” when evaluating the best interests of the child is not

an individual’s motivation to parent but rather the “moral, intellectual, and material welfare



                                              8
No. 81023-5-I/9


of the child.”15 “The child’s right to basic nurturing includes ‘the right to a safe, stable,

and permanent home and a speedy resolution of [dependency] proceeding[s].’”16 “When

a parent has failed to rehabilitate over a lengthy dependency period, a court is fully

justified in finding termination to be in a child’s best interests rather than leaving the child

‘in the limbo of foster care for an indefinite period’ while the parent seeks further

rehabilitation.”17

       Here, the Department offered substantial evidence at trial that termination is in

J.B.’s best interests. Baird does not challenge these findings of fact.

       2.102 The foreseeable future for [J.B.] is not two or three years from now,
             and it is not even a year. It has already been two years.

       2.103 There is nothing to suggest that the mother is better able to deal with
             the child’s return home now than she was over a year ago, when that
             did not work, because the mother has not really owned why that did
             not work or her own contribution to it.
       ...

       2.106 Given what happened then and that the mother seems to be in the
             same position now, one cannot say that in the near future she is
             going to be ready for this child to be return[ed] home successfully.

       2.107 It would be harmful for this child to go through another trial return
             home that is not successful.
       ...

       2.113 There is a very strong bond between the mother and [J.B.]. There is
             no doubt that there is harm to the child if there is a termination of
             parental rights. This child is old enough that he knows who his
             mother is, and he wants to see her and have some relationship with
             her. It is also clear that [J.B.] does much better when he is in a safe
             and stable and permanent placement.


       15
          In re Dependency of T.R., 108 Wash. App. 149, 161, 29 P.3d 1275 (2001).
       16
          In re Welfare of H.S., 94 Wash. App. 511, 530, 973 P.2d 474 (1999) (quoting RCW
13.34.020) (citing In re Dependency of C.R.B., 62 Wash. App. 608, 615, 814 P.2d 1197
(1991)).
       17
           In re Dependency of J.A.F., 168 Wash. App. 653, 670, 278 P.3d 673 (2012)
(quoting T.R., 108 Wash. App. at 167).
                                               9
No. 81023-5-I/10



          2.114 The Department has demonstrated that the mother is not making the
                kind of progress that is necessary for this child to be returned home
                in the foreseeable future.

          2.115 Unless something changes radically, the mother is going to continue
                much on the same pattern of engaging and disengaging. The mother
                is capable and intelligent, and clearly can do this for a while, but she
                has not figured out how she can do it consistently.

          On appeal, we accept these unchallenged findings as true.            These findings

establish termination is in J.B.’s best interest.

                                         CONCLUSION

          Because substantial evidence supports the trial court’s termination findings, we

affirm.




WE CONCUR:




                                               10